DETAILED ACTION
Papers filed on 12/23/19 and 02/13/20 have been received.   The Information Disclosure Statement has been considered on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by U.S. Patent 8,780,664 issued to Choi.
Regarding claim 1, Choi teaches a memory device (fig. 2) comprising: a first memory cell (MS(0,1)); a second memory cell (MS(1,1)); a first wiring (bitline BL(1)); a second wiring (bitline 
Regarding claim 2, Choi teaches the memory device according to claim 1, wherein the first switch (transistor T0 in fig. 2) and the second switch (transistor T1) comprise a transistor (col. 6, ll. 62-65).
 Regarding claim 9, Choi teaches a memory device (figs 2-4) comprising: first to fourth memory cells (figure 4 illustrates top two memory cells (MS) above sense amplifier SA(1) and lower two memory cells (MS) below the sense amplifier SA(1)); first to fourth wirings (two bitline connected to top two MS and two bitline connected to lower two MS) ; first to fourth switches (such as switches T0, T1 in fig. 2) ; and a sense amplifier (circuit SA(1)), wherein the 
Regarding claim 10, Choi teaches the memory device according to claim 9, wherein the first to fourth switches comprise a transistor (col. 6, ll. 62-65).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,780,664 issued to Choi as applied to claims 1 and  9 above, and further in view of U.S. Patent 10,019,025 issued to Yamazaki.
Regarding claims 4 and 12, Choi discloses all the features of independent claims 1 and 9 but not the features of claims 4 and 12.  In particular, claim 4 recites the first transistor and the second transistor comprise an oxide semiconductor in a channel formation region.   The use of an oxide semiconductor (OS) transistor as a selector in a memory cell is known. Yamazaki depicts in fig. 13C, a memory cell MC using an OS2 transistor as a selector. Thus it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute a MOS transistor with an OS transistor.  This is because an OS transistor having low leakage current would retain a capacitor charge longer (see Yamazaki, col. 28, ll. 3-16).  The same rationale is applied to claim 12.  
.

Claim Rejections - 35 USC § 103
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,780,664 issued to Choi as applied to claims 1 and 9 above, and further in view of U.S. Patent 7,692,986 issued to Kajigaya.
Regarding claims 3 and 11, Choi discloses all the features of claims 1 and 9 except for the features of claims 3 and 11.  In particular, claim 3 recites the memory device according to claim 1, wherein the first switch and the second switch are composed of an n-channel transistor, and wherein the sense amplifier is composed of a single-polarity circuit using an n-channel transistor.   However this feature is known in the art.  It is disclosed as transistors Q1-Q4 of local sense amplifier LSA in fig. 8 of Kajigaya.  Thus it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to .
Allowable Subject Matter
Claims 6-8 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose switching circuits for connecting and disconnecting memory cells and a sense amplifier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

03/19/21

/SON L MAI/Primary Examiner, Art Unit 2827